SCHWAB, C. J.
 Defendant was charged in the district court by a traffic citation which read:
"That on the 29 day of June, 1977, at 10:25 a.m. * * * Strop, Kevin Wayne * * * did unlawfully operate vehicle, lie. no. ALR 805 * * * on a public highway * * * to-wit: Rt 140 at or near CR [?] Hilyard located in [Klamath County, Oregon], and did then and there commit the following * * * traffic crime: * * * Exhibition of Speed, in violation of state statute in such case made and provided.” (Emphasis supplied.)
The trial court sustained a demurrer by an order which stated:
"* * * for the reason that said citation and complaint does not state the offense of which the person is charged as is required under ORS 484.150(3)(c). Said citation and complaint merely alleges an 1exhibition of speed’oí which there is no such violation.” (Emphasis supplied.)
ORS 487.515 reads in pertinent part:
"(3) A person commits the offense of speed racing on a highway if he drives a vehicle in any race, speed competition or contest, drag race or acceleration contest, test of physical endurance, exhibition of speed or acceleration, or makes a speed record, or participates in any manner in any such race, competition, contest, test, or exhibition on any road, street or highway in this state.” (Emphasis supplied.)
A charge in the language of the statute is sufficient. State v. Meyer, 31 Or App 103, 569 P2d 708 (1977).
We further note that in sustaining the demurrer the trial judge relied upon ORS 135.753(2). This statute governs the sufficiency of accusatory instruments other than traffic citations to which the stricter requirements of other accusatory instruments are not applicable. State v. Waggoner, 228 Or 334, 365 P2d 291 (1961). The statute governing the sufficiency of traffic-offense complaints is ORS 484.170, which provides:
"Except as provided in this section, a complaint in a traffic offense is sufficient if it contains the following:
«:j: ‡ ‡ 3$
*[896]"(2) A statement or designation of the offense in such manner as can be readily understood by a person making a reasonable effort to do so, and the date, time and place at which the offense is alleged to have occurred.
‡ ‡ ”
Reversed and remanded.